Title: Report and Resolution of Board of Admiralty, 26 May 1780
From: Board of Admiralty
To: 



May 26th 1780

The board beg leave to represent to Congress, That the Hull of the seventy four gun ship now building at Portsmouth in New Hampshire might, if money could be procured for that purpose, be completely finished the ensuing summer, and in that case, if the expected fleet of our ally could furnish out the stores necessary for her equipment, she might cooperate with the said fleet and give it a decided superiority over the enemy;
The board would further represent that they have the best reason to believe that it is the earnest wish of the honble the minister of France that the hull of the said ship might be finished and such materials collected for her as may be in the power of the board to procure; and also that our frigates may be prepared for sea with all possible expedition.
In order to accomplish these important objects the board beg leave to propose the following resolution.
That the board of Admiralty be and they are hereby authorized to receive three hundred hogsheads of the sugar and thirty hogsheads of the rum remaining in the hands of John Bradford Esqr. Continental agent in Boston, and to dispose of the same in such manner as they shall judge proper, for completing the Hull of the 74 gun ship building at Portsmouth in New Hampshire, and collecting such materials for her equipment as can be procured; and also for finishing and equipping the Bourbon, and fitting the other frigates for sea with all possible dispatch.
